Citation Nr: 1018055	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1953 to 
September 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2008 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claim.  
Here, the Veteran contends that his current hearing loss is 
related to noise exposure in service.  Specifically, he 
reports experiencing hearing loss since service, due to 
exposure to artillery fire and loud noise from engine pumps.  
A May 2006 lay statement offered by the Veteran's friend 
supports this contention.  Currently, the Veteran describes 
difficulty in communicating with others in conversation and 
in distinguishing sounds in a nosy room where many people are 
talking.  He wears hearing aids.

A September 1953 service entrance examination shows normal 
findings upon whispered voice testing.  However, audiometric 
testing completed at that time also showed the following 
decibel levels at various frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
0 (10)
N/A 
35 (40)
LEFT
5 (20)
5 (10)
15(25)
N/A 
40 (45)

In this regard, the Board notes that, prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Those are the 
figures on the left of each column and are not in 
parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.  

Accordingly, the Board finds that hearing impairment was 
shown at enlistment into active duty.  See also September 
1953 report of medical history which indicates a left ear 
hearing loss at age 6 due to a cold.  

Additional service treatment records indicate that the 
Veteran had been treated for ear infections as a child and 
noted a history of ear, nose, and throat problems.  A 
September 1955 service discharge examination showed hearing 
scores of 5/15 whispered voice (wv) and 5/15 spoken voice 
(sv) for the right ear and 10/15 wv and 5/15 sv for the left 
ear.  No audiometric findings were noted.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  As previously noted herein, 
the report of the service enlistment examination reflects 
hearing loss at that time-and, indeed, since childhood.  
Accordingly, the Board concludes that the Veteran's hearing 
impairment preexisted his active duty.  [See also September 
1982 report in which a private examiner noted the Veteran's 
discussion of a long history of hearing loss dating back to 
childhood.]  

Further review of the claims folder indicates that, in July 
2008, the Veteran was afforded a VA examination in which the 
examiner diagnosed bilateral moderately severe sensorineural 
hearing loss.  See also 38 C.F.R. § 3.385.  In addition, the 
examiner opined that the Veteran's hearing loss was not 
related to service, but was more likely related to noise 
exposure post-service.  Importantly, however, the Board 
highlights that the examiner did not discuss nor appeared to 
consider evidence of the Veteran's hearing loss prior to 
service.  Indeed, the examiner did not mention the abnormal 
hearing results indicated upon service entrance, the in-
service reports of treatment for ear infections and hearing 
loss since childhood, or the 1982 private examiner's report 
indicating a history of hearing loss since childhood.  

Therefore, the Board concludes that the VA examiner's opinion 
is inadequate as it did not address the matter of the 
Veteran's hearing loss prior to service.  Thus, the Board 
finds a VA examination necessary in order to determine 
whether the Veteran's pre-existing hearing loss was 
aggravated by service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature, extent, and etiology of his 
bilateral hearing loss.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  

The examiner is asked to opine as to 
whether there is clear and unmistakable 
evidence that the Veteran's preexisting 
hearing loss was aggravated beyond its 
natural progression during his active 
duty.  [Note: "Aggravation" of a 
preexisting disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, as 
contrasted with temporary or intermittent 
flare-ups of symptomatology.]  

2.  Then, the RO/AMC should readjudicate 
the claim for service connection for 
bilateral hearing loss.  If the claim is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
on this issue.  The RO/AMC should allow 
appropriate time for the Veteran or his 
representative to respond to the SSOC and 
then return the matter to the Board for 
further review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


